DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed February 3, 2021. Claims 1, 5, 7-14, and 25-37 are pending in the application. Claims 1, 8, and 13 have been amended. Claims 5 and 25-37 are withdrawn from further consideration as being drawn to nonelected inventions. Claims 1 and 7-14 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
	Receipt of Information Disclosure Statement filed February 3, 2021 is acknowledged.
Priority
Due to the current amendments to the claims, the claims of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “developing a seed treatment recipe; to develop a seed treatment recipe based on one or more environmental conditions of a geographical location or developing the seed treatment recipe by modifying the one or more seed treatment components based on the one or more environmental conditions for the geographical location”:  (1) U.S. Provisional Application No.62/209,179 and PCT/US16/48218.  The effective filing date of the claims of the instant application is February 23, 2018.
Status of the Claims
The objection to claim 8 is withdrawn due to the amendment of claim 8 to change the conjunction to “or”. 
The rejection of claims 8 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of the claims.
The rejection of claims 1, 7, 8, 10, 13, and 14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Andrieux et al. (WO 2012/078918) is withdrawn due to the amendment of the claims to a different method of use.
The rejection of claims 1 and 10-11 under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Reineccius et al. (US 2013/0273236) is withdrawn due to the amendment of the claims to a different method of use.
The rejection of claims 1, 9, and 12 under 35 U.S.C. 103 as being unpatentable over Reineccius et al. (US 2013/0273236) in view of Riggs et al. (US 2013/0324399) is withdrawn due to the amendment of the claims to a different method of use.
The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Andrieux et al. (WO 2010/078918) in view of Riggs et al. (US 2013/0324399) is withdrawn due to the amendment of the claims to a different method of use.



New Rejections Necessitated by Amendment filed February 3, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter introduced, “developing a seed treatment recipe; to develop a seed treatment recipe based on one or more environmental conditions of a geographical location or developing the seed treatment recipe by modifying the one or more seed treatment components based on the one or more environmental conditions for the geographical location” lacks written description as originally filed. While the specification does provide on page 27, Example 3, a method for developing seed treatment formulations for certain environmental conditions, the specification does not provide support for the recitation 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more components" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. The use of the article “the” to describe the one or more components indicates that “one or more components” has been recited in the claim preceding the use of the article “the”. This portion of the claim is the first time that “one or more components” is recited. As such, the portion of the claim should recite “the method comprising providing one or more components”. Correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reineccius et al. ‘675 (US 2012/0183675) in view of Andrieux et al. (WO 2012/078918). 
Applicant’s Invention
Applicant claims a method of developing a seed treatment recipe for a plurality of seeds, the method comprising providing one or more components and coating the one or more components to the plurality of seeds in a seed treating equipment to develop the seed treatment recipe based on one or more environmental conditions of a geographical location, wherein the seed treating equipment is housed in an environmentally controlled chamber and wherein the chamber is designed to simulate the more environmental conditions for the particular seed treatment recipe at the geographical location, wherein the environmental conditions are selected from the group consisting of temperature, humidity, barometric pressure and a combination thereof; and developing the seed treatment recipe by modifying the one or more seed treatment components based on the one or more environmental conditions for the geographical location. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Reineccius et al. ‘675 teach an automated seed treatment system is adapted for on-site operation at a retail seed distributor. A sealed seed-treater vessel is configured to apply a plurality of chemical treatments to a batch of seed based on a recipe (Abstract). Reineccius et al. ‘675 teach crop seeds can be treated with a variety of components or formulations such as fertilizer, herbicide, fungicide, insecticide, or any of a variety of combinations of these chemicals, typically along with a colored dye or other indicator that the seed is treated. A seed treatment recipe or combination of formulations can vary due to the needs of a farmer who will plant the seed, the type of seed, and the seed-growing environment (environmental conditions). Environmental 
Reineccius et al. ‘675 teach based on the schematic below at 710, seed treatment system obtains seed parameter information based on data provided by the seed supplier in association with the current lot of seeds, or on data provided by a third party evaluator (or both). In one particular embodiment, the seed parameter information is supplied to system 100 via hosted information system 180. At 712, treatment system 100 obtains environmental information relating to the present conditions. This information can be obtained via sensors present at the retail site where system 100 is located, or from another source, such as a weather station situated in the vicinity but not necessarily at the precise location of treatment system 100. At 714, system 100 obtains farm-specific info. This information may be provided by the end-customer who is purchasing the to-be-treated seed, or from hosted information system 180, which could have had the farm-specific information pre-entered. At 716, system 100 obtains recipe adjustment information, which may be in the form of a formula for adjusting concentrations of the various components of a given formulation or recipe parameters based on the input parameter values obtained at 710-714. Recipe 

    PNG
    media_image1.png
    758
    504
    media_image1.png
    Greyscale

Regarding claims 10 and 11, Reineccius et al. ‘675 teach various devices for treatment of seeds in batch or continuous treatment mode are known. U.S. Pat. No. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Reineccius et al. ‘675 do not specifically disclose the seed treating equipment is housed in an environmentally controlled chamber and wherein the chamber is designed to simulate the one or more environmental conditions. It is for this reason Andrieux et al. is added as a secondary reference.  
Andrieux et al. teach referring to FIGS. 5a, 1a, and 1b, a retail seed treatment facility 80 will typically having a building 81 (claim 1; environmentally controlled chamber, designed to modulate one or more environmental controls). The facility has a storage area 84, an operations area 86, and a retail customer access area 88 for the planters, farmers, growers. The storage area primarily for storing inventory of seed treatment chemicals, that is, a stock 90 of seed treatment formulations received from a seed treatment formulation supplier. Said area provide storage for a multiplicity, defined herein as a dozen or more, kegs. Storage also includes bulk seed storage bins 91 for storage of bulk seed 92, especially prior to treatment. The facility may include seed/grain conveyance equipment 94 such as standard conveyors 95 for providing the bulk seed to the seed treater and also for conveying output of the seed treater to a retail 
Andrieux et al. teach in claim 26 on page 43 the seed treater is a continuous flow treatment seed treater (claim 10, continuous flow seed treating equipment). Andrieux et al. teach system 100, which is the seed treater disclosed in Figure 5a, can be 

    PNG
    media_image2.png
    669
    555
    media_image2.png
    Greyscale



Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Reineccius et al. ‘675 and Andrieux et al. and house the seed treating equipment in an environmentally controlled chamber, wherein the chamber is designed to simulate the one or more environmental conditions. Reineccius et al. ‘675 teach an automated seed treatment system is adapted for on-site operation at a retail seed distributor. A sealed seed-treater vessel is configured to apply a plurality of chemical treatments to a batch of seed based on a recipe. Reineccius et al. ‘675 teach based on the schematic at 710, seed treatment system obtains seed parameter information based on data provided by the seed supplier in association with the current lot of seeds, or on data provided by a third party evaluator (or both). In one particular embodiment, the seed parameter information is supplied to system 100 via hosted information system 180. At 712, treatment system 100 obtains environmental information relating to the present conditions. This information can be obtained via sensors present at the retail site where system 100 is located, or from another source, such as a weather station situated in the vicinity but not necessarily at the precise location of treatment system 100. At 714, system 100 obtains farm-specific info. This information may be provided by the end-customer who is purchasing the to-be-treated seed, or from hosted information system 180, which could have had the farm-specific information pre-entered. At 716, system 100 obtains recipe adjustment information, which may be in the form of a formula for adjusting concentrations of the various components of a given formulation or recipe parameters based on the input parameter values obtained at 710-714. One of ordinary skill in the art would have been motivated to house the seed treatment system taught by Reineccius et al. ‘675 in a climate controlled chamber based on the teachings of Andrieux et al. Since Reineccius et al. ‘675 teach the seed treatment system is housed in a retail facility, one of ordinary skill in the art would have been motivated to house in a facility such as the one taught by Andrieux et al. Reineccius et al. ‘675 and Andrieux et al. teach the same seed treatment system. See Fig. 1, seed treater system 100, in each of the applications. As such, one of ordinary skill in the art would have been motivated to use the same type of retail facility taught by Andrieux et al., a retail seed treatment facility 80 that will typically have a building 81. In the operations area 86, the facility includes a seed treater 100 (claim 1, seed treating equipment), a system controller 102, bank 103 of dispense stations 105, comprised of primarily keg stations and mixing station. The facility includes a weather station 107 including sensors, such as temperature, humidity, barometric pressure that may be connected to the programmable process controller. Andrieux et al. also teach that a seed treatment recipe or combination of formulations can vary due to the needs of a farmer who will plant the seed, the type of seed, and the seed-growing environment, wherein the environmental factors include, the geographic planting region, soil types, the potential presence of specific plant diseases or pests, climate, growing season, etc. As such, since each application teach the same system in a retail facility, one of ordinary skill in the art would have been motivated to use the climate controlled facility taught by Andrieux et al. with a reasonable expectation of success.

Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reineccius et al. ‘675 (US 2012/0183675) in view of Andrieux et al. (WO 2012/078918) as applied to claims 1, 7-8, 10-11 and 13-14 above, and further in view of Riggs et al. (US 2013/0324399). Riggs et al. cited by Applicant on the IDS filed 5/6/2020.
Applicant’s Invention
Applicant claims a method of developing a seed treatment recipe for a plurality of seeds, the method comprising providing one or more components and coating the one or more components to the plurality of seeds in a seed treating equipment to develop the seed treatment recipe based on one or more environmental conditions of a geographical location, wherein the seed treating equipment is housed in an environmentally controlled chamber and wherein the chamber is designed to simulate the more environmental conditions for the particular seed treatment recipe at the geographical location, wherein the environmental conditions are selected from the group consisting of temperature, humidity, barometric pressure and a combination thereof; and developing the seed treatment recipe by modifying the one or more seed treatment components based on the one or more environmental conditions for the geographical location. 
Applicant claims the seeds are selected from the group consisting of corn, soybean, canola, rice, wheat, sorghum, sunflower and alfalfa.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Reineccius et al. ‘675 and Andrieux et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Reineccius et al. ‘675 and Andrieux et al. do not specifically disclose the seeds are selected from the group consisting of corn, soybean…and alfalfa. It is for this reason Riggs et al. is added as a secondary reference. 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Reineccius et al. ‘675, Andrieux et al. and Riggs et al. and use seeds that are selected from the group consisting of corn, soybean…and alfalfa. Reineccius et al. ‘675 teach an automated seed treatment system is adapted for on-site operation at a retail seed distributor. A sealed seed-treater vessel is configured to apply a plurality of chemical treatments to a batch of seed based on a recipe. Reineccius et al. ‘675 specifically teach the treatment system 100 obtains environmental information relating to the present conditions. This information can be obtained via sensors present at the retail site where system 100 is located. Then at 716, system 100 obtains recipe adjustment information, which may be in the form of a formula for adjusting concentrations of the various components of a given formulation or recipe parameters based on the input parameter values obtained at 710-714. At point 712, the environmental information is obtained from sensors in the retail facility. Recipe adjustment information can be obtained via system 180. At 718, system 100 applies the KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed February 3, 2021, with respect to the rejection(s) of claim(s) 1 and 7-14 under 35 U.S.C. 102(a)(1); 35 U.S.C. 102(a)(2); and   35 U.S.C. 103 have been fully considered and are persuasive based on the amendment to the claims to a different method of use.  Therefore, the rejections have been 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reineccius et al. ‘675 and Andrieux et al. teach the seed treatment system is housed in a retail facility. As such, there is no motivation or suggestion in the teachings of Reineccius et al. ‘675 and Andrieux et al. for a seed treatment system that is portable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616